Title: To Benjamin Franklin from Dumas, 21 December 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Amst. 21e. Dec. 1780
Je profite de la Lettre que Mr. De Nle. vous écrit aujourd’hui. Autrement j’aurois différé d’un ordinaire, afin de pouvoir vous apprendre ce qui se sera passé aujourd’hui à Lahaie au sujet du second Mémoire de Sir J. Y.— Il y a grande apparence, que la résolution qui sera prise à ce sujet ne plaira guere à ce dernier.
Les Libelles séditieux de la part des Anglomanes se multiplient en ce pays, à mesure qu’ils se voient frustrés dans leurs attentes. Il y en a Qui manifestent des intentions atroces. J’ai parlé à Mrs. Adams & Searle du conseil qu’on m’a donné de me passer Sujet des Etats-Unis dans toutes les formes; & ces Messieurs n’ont fait aucune difficulté de m’en administrer le Serment, & de m’en délivrer le certificat, dont je joins ici une Copie, afin que vous ayiez la bonté de la garder. J’espere qu’on ne m’inquietera point à Lahaie. Cependant comme il se pourroit qu’on me fît des questions embarrassantes & captieuses, je suis plus tranquille présentement, d’avoir ma réponse toute prête, qui seroit, que je suis sujet des Etats-Unis, sans produire cependant ce certificat; car il suffira, pour la preuve, de renvoyer les curieux à Votre témoignage, s’il en est besoin: ce qui peut-être n’arrivera pas.
J’espere que votre Santé se raffermit, & vous souhaitant de tout mon coeur d’agréables fêtes & toutes sortes de satisfactions & de prospérités pour la nouvelle année que nous allons commencer, je Suis avec tout le respectueux attachement qui vous est voué pour la vie Monsieur Votre très-humble & très obéissant serviteur
Dumas
Passy à S.E. Mr. B. Franklin
 
Addressed: His Excellency / B. Franklin Esqr. Min. Plenipe. / of the United States &c. / Passy./.
